EXHIBIT 10.15

 

[g131951lgi001.jpg]

 

QUANEX CORPORATION

 

DIRECTOR [STOCK-][CASH]SETTLED
PERFORMANCE UNIT AWARD AGREEMENT

 

<<Name>>
Grantee

 

Date of Award:

 

<<                      >>

Number of Performance Units Awarded:

 

<<                      >>

[Target Value of Each Performance Unit:]

 

<<                      >>

 

AWARD OF PERFORMANCE UNITS

 


1.             GRANT OF PERFORMANCE UNITS. QUANEX CORPORATION, A DELAWARE
CORPORATION (THE “COMPANY”), PURSUANT TO THE QUANEX CORPORATION 2006 OMNIBUS
INCENTIVE PLAN (THE “PLAN”), HEREBY AWARDS TO YOU, THE ABOVE-NAMED GRANTEE,
EFFECTIVE AS OF THE DATE OF AWARD SET FORTH ABOVE, THAT NUMBER OF PERFORMANCE
UNITS SET FORTH ABOVE (EACH, A “PERFORMANCE UNIT”, AND COLLECTIVELY, THE
“PERFORMANCE UNITS”), ON THE TERMS AND CONDITIONS SET FORTH IN THIS PERFORMANCE
UNIT AWARD AGREEMENT (THIS “AGREEMENT”).


 

[The][Each] Performance [Units provide][Unit provides] you an opportunity to
[receive shares of the Company’s common stock, $0.50 par value per share (the
“Common Stock”),][earn a cash payment] based upon attainment of the Performance
Goals during the Performance Period. For purposes of this Agreement, the term
“Performance Period” means the       -year period beginning
                    , 20    , and ending                   , 20     , and the
term “Performance Goals” means              .

 


2.             FINAL PERFORMANCE FACTOR. THE AGGREGATE [NUMBER OF SHARES OF THE
COMMON STOCK TO BE ISSUED TO YOU][AMOUNT PAYABLE] UNDER THIS AGREEMENT [(THE
“SHARES”)] IS EQUAL TO THE NUMBER OF PERFORMANCE UNITS MULTIPLIED BY THE TARGET
VALUE OF EACH PERFORMANCE UNIT MULTIPLIED BY THE FINAL PERFORMANCE FACTOR (WHICH
IS DETERMINED AS PROVIDED BELOW)[DIVIDED BY THE FAIR MARKET VALUE OF A SHARE OF
COMMON STOCK ON THE FIRST BUSINESS DAY IMMEDIATELY PRECEDING THE PAYMENT DATE]:


 


2.1           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO ONE (1) IF (A) THE
COMPANY ACHIEVES THE TARGET MILESTONE DURING THE PERFORMANCE PERIOD AND DOES NOT
ACHIEVE THE MAXIMUM MILESTONE DURING THE PERFORMANCE PERIOD, (B) ”A CHANGE IN
THE OWNERSHIP OR EFFECTIVE CONTROL OF THE CORPORATION” OR A “CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE CORPORATION” (WITHIN THE
MEANING OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED)
(“SECTION 409A CHANGE IN CONTROL”) HAS NOT OCCURRED ON OR BEFORE THE LAST DAY OF
THE PERFORMANCE PERIOD, AND (C) YOU REMAIN AN ACTIVE MEMBER OF THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”) THROUGH THE LAST DAY OF THE PERFORMANCE
PERIOD. FOR PURPOSES OF THIS AGREEMENT, THE “TARGET MILESTONE” MEANS
                            AND THE “MAXIMUM MILESTONE” MEANS
                   .


 


2.2           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO TWO (2) IF (A) THE
COMPANY ACHIEVES THE MAXIMUM MILESTONE DURING THE PERFORMANCE PERIOD, (B) A
CHANGE IN CONTROL HAS NOT OCCURRED ON


 

Director
[Stock Settled]—[Cash Settled]

 

1

--------------------------------------------------------------------------------


 

or before the last day of the Performance Period, and (c) you remain an active
member of the Board through the last day of the Performance Period.

 


2.3           THE FINAL PERFORMANCE FACTOR SHALL BE EQUAL TO THREE-FOURTHS (¾)
IF (A) THE COMPANY ACHIEVES THE THRESHOLD MILESTONE DURING THE PERFORMANCE
PERIOD AND DOES NOT ACHIEVE THE TARGET MILESTONE DURING THE PERFORMANCE PERIOD,
(B) A CHANGE IN CONTROL HAS NOT OCCURRED ON OR BEFORE THE LAST DAY OF THE
PERFORMANCE PERIOD, AND (C) YOU REMAIN AN ACTIVE MEMBER OF THE BOARD THROUGH THE
LAST DAY OF THE PERFORMANCE PERIOD. FOR PURPOSES OF THIS AGREEMENT, THE
“THRESHOLD MILESTONE” MEANS                        .


 


2.4           IF THE PERFORMANCE STANDARD ACHIEVED WITH RESPECT TO A PARTICULAR
PERFORMANCE GOAL IS BETWEEN THE THRESHOLD MILESTONE AND THE TARGET MILESTONE OR
BETWEEN THE TARGET MILESTONE AND THE MAXIMUM MILESTONE, THE APPLICABLE FINAL
PERFORMANCE FACTOR SHALL BE DETERMINED BY INTERPOLATION.


 

For example, assume that the Committee grants a director a performance based
compensation award under the Plan that is contingent upon achieving Performance
Goal A and Performance Goal B, weighting the importance of the goals as 50% and
50%, respectively. The Committee establishes Threshold, Target and Maximum
Milestones for each Goal. The Final Performance Factor assigned for achieving
the threshold, target and maximum performance standards are ¾, 1 and 2,
respectively. Finally, assume that the director is awarded 2,000 Performance
Units with a Target Value of $100, is continuously on the Board throughout the
Performance Period and achieves the Maximum Milestone for Performance Goal A,
and precisely halfway between the Target and Maximum Milestones for Performance
Goal B. The total amount payable to the director under the award is $250,000,
which is determined as follows:  The amount payable to the director with respect
to Performance Goal A is $100,000 (50% (Performance Goal Percentage) x 2,000
(Performance Units) x $100 (Performance Unit Value) x 1 (Final Performance
Factor) = $100,000), and the amount payable to the director with respect to
Performance Goal B is $150,000 (50% (Performance Goal Percentage) x 2000
(Performance Units) x $100 (Target Value) x 1.5 (Final Performance Factor)=
$150,000).

 


2.5           IF THE THRESHOLD MILESTONE IS NOT ACHIEVED DURING THE PERFORMANCE
PERIOD AND A SECTION 409A CHANGE IN CONTROL HAS NOT OCCURRED ON OR BEFORE THE
LAST DAY OF THE PERFORMANCE PERIOD, THEN THE AWARD PURSUANT TO THIS AGREEMENT
SHALL LAPSE AND BE FORFEITED AS OF THE LAST DAY OF THE PERFORMANCE PERIOD.


 


2.6           THE COMPANY’S DETERMINATIONS WITH RESPECT TO THE PERFORMANCE
PERIOD FOR PURPOSES OF THIS AGREEMENT SHALL BE BINDING UPON ALL PERSONS. THE
COMPANY MAY NOT INCREASE THE AMOUNT PAYABLE UNDER THIS AGREEMENT.


 


3.             PAYMENT. [THE COMPANY SHALL CAUSE THE SHARES TO BE ISSUED][ANY
AMOUNT PAYABLE TO YOU PURSUANT TO THIS AGREEMENT WILL BE PAID] TO YOU ON
                        , 20       [THE “PAYMENT DATE”], UNLESS OTHERWISE
PROVIDED IN THIS AGREEMENT AS OF THE DATE OF GRANT. [THE SHARES THAT MAY BE
ISSUED TO YOU UNDER THIS AGREEMENT][SUCH PAYMENT] WILL BE [ISSUED][MADE] TO YOU
IN EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOU SHALL HAVE NO FURTHER
RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE AGREEMENT.


 

[Upon the issuance of Shares pursuant to this Agreement, such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).]

 


4.             SEPARATION FROM SERVICE/SECTION 409A CHANGE IN CONTROL. THE
FOLLOWING PROVISIONS WILL APPLY IN THE EVENT YOU SEPARATE FROM SERVICE WITH THE
COMPANY AND ITS

 

2

--------------------------------------------------------------------------------


 


AFFILIATES (THE “COMPANY GROUP”) OR “A CHANGE IN THE OWNERSHIP OR EFFECTIVE
CONTROL OF THE CORPORATION” OR A “CHANGE IN THE OWNERSHIP OF A SUBSTANTIAL
PORTION OF THE ASSETS OF THE CORPORATION” (ALL WITHIN THE MEANING OF SECTION
409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED) WITH RESPECT TO THE
COMPANY (“SECTION 409A CHANGE IN CONTROL”) OCCURS, BEFORE THE LAST DAY OF THE
PERFORMANCE PERIOD.


 


4.1           SEPARATION FROM SERVICE GENERALLY. IF YOU SEPARATE FROM SERVICE
WITH THE COMPANY GROUP ON OR BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD,
THEN, EXCEPT AS PROVIDED IN SECTIONS 4.2 THROUGH 4.5 BELOW, ALL OF YOUR RIGHTS
IN THE AGREEMENT, INCLUDING ALL RIGHTS TO THE PERFORMANCE UNITS GRANTED TO YOU,
WILL LAPSE AND BE COMPLETELY FORFEITED ON THE DATE OF YOUR SEPARATION FROM
SERVICE.


 


4.2           SECTION 409A CHANGE IN CONTROL. IF A SECTION 409A CHANGE IN
CONTROL OCCURS WHILE YOU ARE A DIRECTOR AND ON OR BEFORE THE LAST DAY OF THE
PERFORMANCE PERIOD, THEN THE COMPANY WILL [ISSUE][PAY] TO YOU [SHARES OF COMMON
STOCK][CASH] IN AN AMOUNT EQUAL TO THE PRODUCT OF THE TARGET VALUE OF EACH
PERFORMANCE UNIT MULTIPLIED BY THE NUMBER OF PERFORMANCE UNITS THAT WERE AWARDED
TO YOU UNDER THIS AGREEMENT AND A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER
OF YEARS FROM THE BEGINNING OF THE PERFORMANCE PERIOD (ROUNDED UP TO THE NEAREST
FULL YEAR) THROUGH THE DATE OF THE SECTION 409A CHANGE IN CONTROL AND THE
DENOMINATOR OF WHICH IS THE NUMBER OF YEARS IN THE PERFORMANCE PERIOD[DIVIDED BY
THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE FIRST BUSINESS DAY
IMMEDIATELY PRECEDING THE PAYMENT DATE]. [ANY AMOUNT PAYABLE TO YOU PURSUANT TO
THIS SECTION 4.2(I) WILL BE PAID BY THE COMPANY TO YOU T][T]EN (10) BUSINESS
DAYS AFTER THE DATE OF THE SECTION 409A CHANGE IN CONTROL [, THE COMPANY WILL
ISSUE TO YOU ONE SHARE OF THE COMMON STOCK FOR EACH PERFORMANCE UNIT GRANTED TO
YOU UNDER THIS AGREEMENT. SUCH SHARES WILL BE ISSUED][. SUCH PAYMENT WILL BE
MADE] TO YOU IN EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOU SHALL HAVE
NO FURTHER RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE AGREEMENT AND
THE COMPANY WILL HAVE NO FURTHER OBLIGATIONS TO YOU PURSUANT TO THE PERFORMANCE
UNITS OR THE AGREEMENT.


 


4.3           PERMANENT DISABILITY. NOTWITHSTANDING ANY OTHER PROVISION OF THE
AGREEMENT TO THE CONTRARY, IF YOU SEPARATE FROM SERVICE WITH THE COMPANY GROUP
BECAUSE YOU INCUR A PERMANENT DISABILITY BEFORE THE LAST DAY OF THE PERFORMANCE
PERIOD THEN THE COMPANY WILL [ISSUE][PAY] TO YOU [SHARES OF COMMON STOCK] IN
[CASH] AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE [NUMBER OF
SHARES][AMOUNT] YOU WOULD HAVE RECEIVED UNDER THE AGREEMENT IF YOU HAD NOT
SEPARATED FROM SERVICE WITH THE COMPANY GROUP BEFORE THE END OF THE PERFORMANCE
PERIOD AND (2) IS A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM
THE BEGINNING OF THE PERFORMANCE PERIOD THROUGH THE DATE YOU SEPARATED FROM
SERVICE WITH THE COMPANY GROUP AND THE DENOMINATOR OF WHICH IS THE NUMBER OF
DAYS IN THE PERFORMANCE PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 4.3
WILL BE PAID TO YOU ON THE PAYMENT DATE. SUCH PAYMENT WILL BE MADE TO YOU IN
EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOU SHALL HAVE NO FURTHER
RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE AGREEMENT AND THE COMPANY
WILL HAVE NO FURTHER OBLIGATIONS TO YOU PURSUANT TO THE PERFORMANCE UNITS OR THE
AGREEMENT. FOR PURPOSES OF THIS SECTION 4.3, YOU WILL HAVE A “PERMANENT
DISABILITY” IF YOU ARE UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN 12 MONTHS.


 


4.4           DEATH. NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT TO THE
CONTRARY, IF YOU DIE BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD AND WHILE AN
ACTIVE MEMBER OF THE BOARD, THEN THE COMPANY WILL [ISSUE][PAY] TO YOUR ESTATE
[SHARES OF COMMON STOCK] IN [CASH] AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2)
WHERE (1) IS THE [NUMBER OF SHARES][AMOUNT] YOU WOULD HAVE RECEIVED

 

3

--------------------------------------------------------------------------------


 


UNDER THE AGREEMENT IF YOUR MEMBERSHIP ON THE BOARD HAD NOT ENDED BEFORE THE END
OF THE PERFORMANCE PERIOD AND (2) IS A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS FROM THE BEGINNING OF THE PERFORMANCE PERIOD THROUGH THE DATE
YOUR MEMBERSHIP ON THE BOARD ENDED AND THE DENOMINATOR OF WHICH IS THE NUMBER OF
DAYS IN THE PERFORMANCE PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 4.4
WILL BE PAID TO YOUR ESTATE ON THE PAYMENT DATE. SUCH PAYMENT WILL BE MADE IN
EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOUR ESTATE AND HEIRS,
EXECUTORS, AND ADMINISTRATORS SHALL HAVE NO FURTHER RIGHTS WITH RESPECT TO SUCH
PERFORMANCE UNITS OR THE AGREEMENT AND THE COMPANY WILL HAVE NO FURTHER
OBLIGATIONS PURSUANT TO THE PERFORMANCE UNITS OR THE AGREEMENT.


 


4.5           RETIREMENT. NOTWITHSTANDING ANY OTHER PROVISION OF THE AGREEMENT
TO THE CONTRARY, IF YOU SEPARATE FROM SERVICE WITH THE COMPANY GROUP DUE TO YOUR
RETIREMENT BEFORE THE LAST DAY OF THE PERFORMANCE PERIOD THEN THE
[COMPANY][EMPLOYER] WILL [ISSUE][PAY] TO YOU [SHARES OF COMMON STOCK] IN [CASH]
AN AMOUNT EQUAL TO THE PRODUCT OF (1) AND (2) WHERE (1) IS THE AMOUNT YOU WOULD
HAVE RECEIVED UNDER THE AGREEMENT IF YOU HAD NOT SEPARATED FROM SERVICE WITH THE
COMPANY GROUP BEFORE THE END OF THE PERFORMANCE PERIOD AND (2) IS A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS FROM THE BEGINNING OF THE
PERFORMANCE PERIOD THROUGH THE DATE YOU SEPARATED FROM SERVICE WITH THE COMPANY
GROUP AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN THE PERFORMANCE
PERIOD. ANY AMOUNT PAYABLE PURSUANT TO THIS SECTION 4.5 WILL BE PAID [BY THE
EMPLOYER] TO YOU ON THE PAYMENT DATE. SUCH PAYMENT WILL BE MADE TO YOU IN
EXCHANGE FOR THE PERFORMANCE UNITS AND THEREAFTER YOU SHALL HAVE NO FURTHER
RIGHTS WITH RESPECT TO SUCH PERFORMANCE UNITS OR THE AGREEMENT AND THE COMPANY
GROUP WILL HAVE NO FURTHER OBLIGATIONS TO YOU PURSUANT TO THE PERFORMANCE UNITS
OR THE AGREEMENT. FOR PURPOSES OF THIS SECTION 4.5, THE TERM “RETIREMENT” MEANS
YOUR VOLUNTARY CESSATION OF YOUR MEMBERSHIP AS A DIRECTOR WITH THE COMPANY ON OR
AFTER THE LATER OF (A) THE DATE ON WHICH YOU ATTAIN AGE 70 OR (B) THE DATE YOUR
TERM AS A DIRECTOR EXPIRES IF YOU ATTAIN AGE 70 DURING SUCH TERM; PROVIDED, THAT
THAT WITH RESPECT TO ANY PERSON WHO WAS A DIRECTOR ON NOVEMBER 1, 1996, THE
REFERENCE TO “70 YEARS” SHALL BE CHANGED TO “72 YEARS.”


 


5.             NONTRANSFERABILITY. THE PERFORMANCE UNITS AND YOUR RIGHTS UNDER
THIS AGREEMENT MAY NOT BE SOLD, ASSIGNED, PLEDGED, EXCHANGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED, ENCUMBERED OR DISPOSED OF. ANY SUCH ATTEMPTED SALE,
ASSIGNMENT, PLEDGE, EXCHANGE, HYPOTHECATION, TRANSFER, ENCUMBRANCE OR
DISPOSITION IN VIOLATION OF THIS AGREEMENT SHALL BE VOID AND THE COMPANY SHALL
NOT BE BOUND THEREBY.


 


6.             CAPITAL ADJUSTMENTS AND REORGANIZATIONS. THE EXISTENCE OF THE
PERFORMANCE UNITS SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE COMPANY
[OR ANY COMPANY THE STOCK OF WHICH IS AWARDED PURSUANT TO THE AGREEMENT] TO MAKE
OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN
ITS CAPITAL STRUCTURE OR ITS BUSINESS, ENGAGE IN ANY MERGER OR CONSOLIDATION,
ISSUE ANY DEBT OR EQUITY SECURITIES, DISSOLVE OR LIQUIDATE, OR SELL, LEASE,
EXCHANGE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS ASSETS OR BUSINESS, OR
ENGAGE IN ANY OTHER CORPORATE ACT OR PROCEEDING.


 


7.             PERFORMANCE UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. YOU
SHALL NOT HAVE THE VOTING RIGHTS OR ANY OF THE OTHER RIGHTS, POWERS OR
PRIVILEGES OF A HOLDER OF THE STOCK OF THE COMPANY WITH RESPECT TO THE
PERFORMANCE UNITS THAT ARE AWARDED HEREBY.

 


8.             [SECURITIES ACT LEGEND. IF YOU ARE OR BECOME AN OFFICER OR
AFFILIATE OF THE COMPANY UNDER THE SECURITIES ACT OF 1933, YOU CONSENT TO THE
PLACING ON ANY CERTIFICATE FOR THE SHARES OF AN APPROPRIATE LEGEND RESTRICTING
RESALE OR OTHER TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE WITH SUCH ACT AND
ALL APPLICABLE RULES THEREUNDER.]

 

4

--------------------------------------------------------------------------------


 


9.             LIMIT OF LIABILITY. UNDER NO CIRCUMSTANCES WILL THE COMPANY OR AN
AFFILIATE BE LIABLE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL
DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED BY ANY PERSON, WHETHER OR
NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT IN WHICH SUCH A CLAIM MAY
BE BROUGHT, WITH RESPECT TO THE PLAN.


 


10.          REGISTRATION. THE SHARES THAT MAY BE ISSUED UNDER THE PLAN ARE
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A REGISTRATION
STATEMENT ON FORM S-8.


 


11.          SALE OF SECURITIES. THE SHARES THAT MAY BE ISSUED UNDER THIS
AGREEMENT MAY NOT BE SOLD OR OTHERWISE DISPOSED OF IN ANY MANNER THAT WOULD
CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS. YOU
ALSO AGREE THAT (A) THE COMPANY MAY REFUSE TO CAUSE THE TRANSFER OF THE SHARES
TO BE REGISTERED ON THE STOCK REGISTER OF THE COMPANY IF SUCH PROPOSED TRANSFER
WOULD IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY CONSTITUTE A
VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW AND (B) THE COMPANY
MAY GIVE RELATED INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY, TO STOP
REGISTRATION OF THE TRANSFER OF THE SHARES.]


 


12.          MISCELLANEOUS. THE AGREEMENT IS AWARDED PURSUANT TO AND IS SUBJECT
TO ALL OF THE PROVISIONS OF THE PLAN, INCLUDING AMENDMENTS TO THE PLAN, IF ANY.
IN THE EVENT OF A CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN PROVISIONS, THE
PLAN PROVISIONS WILL CONTROL. THE TERM “YOU” AND “YOUR” REFER TO THE GRANTEE
NAMED IN THE AGREEMENT. CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN SHALL HAVE
THE MEANINGS ASCRIBED TO SUCH TERMS IN THE PLAN.


 

In accepting the award of Performance Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

 

Raymond Jean – Chief Executive Officer

 

5

--------------------------------------------------------------------------------